Citation Nr: 0334461	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-20 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for a lung mass.

2. Entitlement to service connection for hypertension. 


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1962 to March 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied service 
connection for a lung mass and service connection for 
hypertension.  The veteran entered a notice of disagreement 
with this decision in June 2002; the RO issued a statement of 
the case in September 2002; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
November 2002.  

On her VA Form 9, in regard to the issues appealed, the 
veteran indicated that she wanted to appeal all of the issues 
listed on the statement of the case that the RO sent her, 
which included service connection for a lung mass and service 
connection for hypertension.  However, she only listed 
service connection for a lung mass below this indication and 
only addressed service connection for a lung mass in her 
statement on the form.  Due to the fact that the Board is 
bound to construe arguments contained in a veteran's 
substantive appeal in a liberal manner for purposes of 
determining whether they raise issues on appeal, the Board 
finds that two issues are on appeal before it, namely service 
connection for a lung mass and service connection for 
hypertension.  38 C.F.R. § 20.202 (2003).


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board will remand this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West 2002)].  

A. Lung Mass

By way of background, the veteran is seeking service 
connection for a lung mass which she contends was incurred in 
service.  The veteran's service medical records show that in 
August 1962 she complained of left upper quadrant pain of 3 
days on breathing.  The diagnostic impression was probable 
pleurisy, although chest x-rays were interpreted as 
"essentially negative."  The veteran was provided 
medication.  The following week, the veteran was seen again 
for similar complaints, for which a different medication was 
prescribed.  Three days later, the veteran was noted to be 
"feeling better" and no subsequently dated service 
treatment record appears to address any lung or respiratory 
complaints, other than a non-productive cough noted in 
December 1962.  For reasons not made clear in the record, 
however, but perhaps related to her job, another chest x-ray 
was performed in September 1963.  This revealed a right mid-
lung field finding, which while not considered significant at 
the time, could be of some significance in view of the 
veteran's post-service history.  A chest x-ray in March 1965, 
obtained in connection with her separation examination, was 
normal.

Post-service in-patient records from Community Hospital for 
August 2000 to September 2000 indicate that the veteran had 
been treated for right upper lobe anterior segment 
atelectasis.  A bronchoscopy administered in August 2000 
showed complete obstruction, and a CAT scan showed "a large 
somewhat mass/lymph node obstructing the anterior segment of 
the right upper lobe."  Thereafter, the veteran underwent a 
right upper lobe resection.  

Prior to the Board entering its decision on this appeal, it 
will be necessary for the veteran to undergo a comprehensive 
physical evaluation accompanied by a physician's opinion as 
to whether the veteran's current lung disability may be 
linked to service.   

B. Hypertension

By way of background, the veteran is seeking service 
connection for hypertension which she contends was incurred 
in service.  Her service medical records show that in July 
1964 the veteran's blood pressure was 125/90 with a notation 
that she will be observed for 3 days.  Thereafter, there are 
no follow up blood pressure readings, nor is there a 
diagnosis of hypertension or high blood pressure.  Her blood 
pressure was 116/80 when examined for separation purposes in 
March 1965.

Post-service medical records from the VA facility in Dayton 
from September 1993 to May 2001 indicate that the veteran has 
continuously been treated for hypertension.

Given the apparent suspicion of hypertension in service, it 
will be necessary for the veteran to undergo a comprehensive 
physical evaluation accompanied by a physician's opinion as 
to whether the veteran's hypertension was incurred during her 
active duty service.  

Accordingly, this case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the issues on appeal.

Any notice given, or action taken 
hereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), as well as any controlling 
guidance issued after the date of this 
Board decision.  

2.  The veteran should be afforded 
appropriate VA  examination(s) to 
determine whether the veteran's lung mass 
and hypertension were incurred during her 
active duty service.  The claims file 
should be made available to the 
examiner(s) prior to examination for 
review of pertinent documents therein.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner(s) should be conducted.  The 
examining physician should set forth the 
veteran's current diagnosis(es) and offer 
opinions as to: 

a.  Is it "likely", "unlikely", 
or "at least as likely as not" 
that the veteran's current lung 
disorder was incurred during her 
military service; or is otherwise 
related to her chest complaints and 
lung findings noted in service?  

b.  Is it "likely", "unlikely", 
or "at least as likely as not" 
that the veteran's hypertension was 
incurred during her military 
service; or is otherwise related to 
the 125/90 blood pressure reading 
noted in service? 

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer any of the 
aforementioned questions, then he or 
she should so state.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If the claims remain 
denied, issue the veteran and her 
representative, if any, a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

